Citation Nr: 0921539	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for rectal 
disorder, status post treatment for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Sioux 
Falls, South Dakota. 


FINDING OF FACT

Since February 3, 2005, the Veteran's service-connected 
rectal disorder has been characterized by daily intermittent 
blood loss during bowel movements, without evidence of 
related anemia, rectal prolapse, great reduction of the 
lumen, or occasional involuntary bowel movements 
necessitating the wearing of a pad.


CONCLUSION OF LAW

With the resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 10 percent evaluation for the 
Veteran's service-connected rectal disorder, status post 
treatment for rectal cancer, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 
4.114, Diagnostic Codes 7334, 7336 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Analysis

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA provided the Veteran with the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in a March 2006 
correspondence, which included notice of the information and 
evidence necessary to substantiate a disability rating and 
the effective date to be assigned in the event his claim was 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran's claim was last readjudicated in a 
May 2007 supplemental statement of the case, thereby curing 
any deficiency in the timing of the notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323- 24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In any event, 
in Dingess/Hartman, the Court held that once service 
connection has been granted and an initial rating and 
effective date are assigned, the claim has been 
substantiated, and 38 U.S.C.A. § 5103(a) notice is no longer 
required.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As this appeal originates from the rating 
decision which assigned the initial disability evaluation, 
Vasquez-Flores is inapplicable.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO.  38 U.S.C.A. § 5103A.  He has 
received two VA examinations in connection with his claim.  
The Board notes that the representative argues that the 
February 2006 VA examination is inadequate because it 
purportedly was limited in scope and did not provide an 
adequate basis on which to attribute the Veteran's claim to 
nonservice-connected disability.  The February 2006 examiner, 
however, specifically addressed any rectal disorder present, 
reviewed the claims file, and provided pertinent clinical 
findings.  Moreover, her opinion as to anemia is one within 
the province of her medical expertise. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Initial Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected rectal disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual Background

Service connection for radiation proctitis was granted in a 
May 2005 rating decision as secondary to radiation treatment 
for prostate cancer.  The RO implementing the grant assigned 
a 0 percent evaluation effective February 3, 2005.  The 
evaluation has remained in effect since that time.

The record reflects that the Veteran underwent treatment, 
including surgery and radiation, for prostate cancer in 
February 2004 and March 2004.  Prior to treatment for 
prostate cancer, the Veteran indicated that he did not 
experience bleeding from the rectum.  Pre-surgical 
consultations related to the Veteran's prostate cancer 
treatment indicate that temporary rectal bleeding, up to 3 
years, may occur after undergoing a brachytherapy-based 
treatment.  The Veteran was apprised of this risk.  

Follow-up VA treatment was administered in December 2004.  
The administering physician performed a rectal exam with a 
sigmoidoscope.  Irritated mucosa, conjectured to be the 
result of radiation, was observed.

The Veteran underwent a colonoscopy during VA treatment in 
February 2005.  The administering physician noted that there 
was rectal bleeding likely from the irradiated treatment 
site.  A hyperplastic polyp was identified and removed.  The 
colonoscopy revealed an area in the Veteran's rectal lining 
which had been altered by radiation therapy.  The Veteran was 
diagnosed as having radiation proctitis.

In March 2005 the Veteran complained of rectal bleeding 
during VA treatment.  The examining physician diagnosed the 
Veteran as having radiation proctitis and assured him that 
"there is nothing else going on" and that "it may last a 
year or two."

VA performed a genitourinary exam in May 2005.  The Veteran 
indicated that he experienced episodes of rectal bleeding.  
He denied any bowel or bladder incontinence or any persistent 
constipation or diarrhea.  The examiner noted that the 
Veteran was not anemic due to his bleeding.  A rectal exam 
was not performed as the Veteran had received one in February 
2005.

In a July 2005 VA treatment report, the Veteran complained of 
nearly daily bleeding with bowel movements.  The 
administering urologist found a negative rectal exam with 
good sphincter tone.  No masses, bleeding or hemorrhoids were 
noted.  He was prescribed with suppositories to stop his 
rectal bleeding.

The Veteran underwent several follow-up treatment sessions 
following treatment for prostate cancer from November 2005 to 
January 2006.  In January 2006 the examining urologist noted 
that the Veteran was experience rectal bleeding, despite 
various treatments and diagnostic evaluation, but was feeling 
well.

The Veteran was afforded a VA examination in February 2006 to 
investigate complaints of rectal disability relating to the 
Veteran's treatment for prostate cancer.  The Veteran 
indicated that he had problems with rectal bleeding since 
undergoing radiation treatment.  He described the bleeding as 
occurring daily, appearing on toilet tissue after cleaning 
and turning the toilet water red.  At times, the Veteran 
would feel an urge to defecate, but would only produce blood.  
He stated that he had occasional constipation, but had not 
had any fecal incontinence.  Other symptoms included 
occasional perianal itching or burning, which he treated with 
Preparation H.  The examining physician reviewed a copy of 
the report from the colonoscopy performed in February 2005.  
The examiner agreed with the diagnosis of radiation 
proctitis.  The physician noted that he did not perceive a 
history of perirectal swelling or prolapse.  

Examination of the Veteran's rectum exhibited a small amount 
of bright red blood on the perianal skin.  No hemorrhoids or 
rectal prolapse were noted.  The Veteran's anemia was linked 
to his treatment for unrelated hepatitis C.  

In a May 2006 VA treatment report the Veteran indicated that 
his radiation proctitis caused occasional bleeding during his 
bowel movements; the entry noted that recent testing revealed 
mild anemia.

A May 2007 entry indicated that the Veteran reported 
occasional rectal bleeding with intermittent bloody stools.  

In an August 2008 VA psychiatric counseling session, the 
Veteran complained of rectal bleeding due to his prostate 
cancer treatment.

Analysis

In this case, the Veteran's service connected rectal disorder 
is evaluated under diagnostic code (DC) 7399-7334.  
Hyphenated DCs are used when a rating under one DC requires 
use of an additional DC to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).  DC 7399 is used to 
identify digestive disabilities that are not specifically 
listed in the schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  DC 7334 pertains to prolapse of the rectum.  Under 
that code, the Veteran's rectal disability is rated with 
respect to the frequency he experiences fecal leakage.  A 10 
percent rating is assigned for mild with constant slight or 
occasional moderate leakage.  30 percent is assigned to 
moderate prolapse with persistent or frequently occurring 
leakage.  A 50 percent rating is warranted for severe or 
complete prolapse with persistent leakage.  See 38 C.F.R. § 
4.114, Diagnostic Code 7334.  

The Veteran has never complained of fecal incontinence or 
leakage.  His symptoms due to his service-connected rectal 
proctitis have been limited to blood in his stool or 
unaccompanied blood flowing from the rectum.  Accordingly, a 
compensable rating under DC 7334 is not for application.  
Turning to other DCs, as there is no evidence of impaired 
rectal or anal sphincter control, or stricture, use of DC 
7332, rectum and anus, impairment of sphincter control, and 
DC 7333, rectum and anus, stricture of, would not afford a 
compensable rating.  

A more suitable DC, however, is 7336, for hemorrhoids.  Under 
that DC, a 0 percent rating is afforded for a mild or 
moderate case of hemorrhoids.  A 10 percent rating is 
warranted for large or thrombic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
occurrences.  A 20 percent rating is warranted for persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

The Board points out that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In the Veteran's case, he has consistently complained of 
bloody stool originating from treatment for prostate cancer.  
He claims that the blood flow only occurs after the urge to 
move his bowels and has not indicated any other instances of 
rectal bleeding.  VA treatment from December 2004 to August 
2008 shows diagnoses of radiation proctitis; the symptoms of 
this disorder attenuated from persistent to occasional in May 
2006 and through 2007.  Over the course of his treatment, the 
Veteran was afforded evaluations through a colonoscopy, 
sigmoidoscopy and multiple rectal exams.  The examining 
physicians agreed that he suffered from radiation proctitis, 
but did not have prolapse of the rectum.  Furthermore, a VA 
examination in February 2006 attributed his anemia to the 
treatment he was receiving for hepatitis C.

Under DC 7336, the Veteran's rectal disability does not 
exhibit persistent bleeding with secondary anemia, which 
would warrant a 20 percent rating.  The Board finds, however, 
that the Veteran's rectal disability does closely resemble 
the frequent recurrences associated with the 10 percent 
rating of DC 7336.  In this case, the Veteran experiences 
rectal bleeding during every bowel movement.  At times, 
rectal blood flow occurs accompanied by discomfort associated 
with an unproductive bowel movement.  The Veteran has been 
consistent in his complaints of rectal bleeding, he has been 
diagnosed as having radiation proctitis, and it was foreseen 
that the brachytherapy-based method of treating prostate 
cancer could produce rectal bleeding.  Although the Veteran 
noted that his symptoms had lessened in May 2006, in May 2007 
he continued to complain of them.  Therefore, resolving 
benefit of the doubt in the Veteran's favor, the Board finds 
that the evidence supports assignment of a 10 percent 
evaluation under DC 7336.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Veteran contends that his rectal disorder 
impacts his ability to work.  Notably, however, he does not 
contend, nor does the evidence show, that he has required 
sick leave to care for his rectal disability, or that his 
rectal disability has otherwise adversely affected his 
employment.  In short, the evidence simply does not show 
marked interference with employment, or a disability picture 
which would suggest such interference.  Nor does the evidence 
show frequent periods of hospitalization.  Thus, the record 
does not present an exceptional case where a rating higher 
than 10 percent is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting service 
connection for a rectal disorder, assigned the Veteran an 
effective date for the award of service connection of 
February 3, 2005. The Board has reviewed the evidence of 
record and concludes that the Veteran's rectal disorder has 
warranted a 10 percent evaluation, but not higher, for the 
entire period from February 3, 2005.  Fenderson v. West, 12 
Vet. App. 119.





ORDER

A 10 percent evaluation for the service-connected rectal 
disorder effective from the date of claim is granted. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


